 1                                                                        JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No. 2:18-CV-10681 (VEB)
 9
     ALAN G. CRAWLEY,
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
13   Social Security,

14                         Defendant.

15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
18
     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                     JUDGMENT – CRAWLEY v SAUL 2:18-CV-10681-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 6th Day of April 2020,

 4                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 5                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                             2

                     JUDGMENT – CRAWLEY v SAUL 2:18-CV-10681-VEB
